Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to amendments and arguments filed on October 8, 2021. Claim 1, 9, 10, 12, and 13 have been amended. Claims 3-4, 6, and 11 were cancelled. Claims 15-17 are new. Claims 1-2, 5, 7-10, and 12-17 are currently pending and have been examined.

Response to Arguments
Specification: Objection to the specification is withdrawn in light of amendments and arguments.
Objection of Claims: Objection of claims 1, 6, 9, 10, and 11 is withdrawn due to amendments and arguments.
Claim Interpretation: 112(f) based claim interpretation of claim 6 is withdrawn due to cancellation of claim 6. An updated 112(f) interpretation of claim 1 is presented below due to the amendment “wherein … module comprise instructions executed by the one or more processors” that renders the “module(s)” as generic placeholder and not structure because they are “instructions” modified by functional language.
112(a)
112(b): 112(b) rejection of claims 11, 13-14 is withdrawn in light of amendments and arguments. Means plus function based 112(b) rejection of claims 1, 5, 7-9 is maintained due to failure to disclose structure to perform claimed function.
101: Applicant’s amendments and arguments have been fully considered but are not persuasive.
The Examiner is unclear as to the argument that Applicant provides at the bottom of page 14 and top of page 15 regarding Prong 1 of Step 2A. The Applicant argues that “the amended claims recite a specific order, sequence, and manner of implementation of the invention for achieving a specific purpose. Hence, claim 1 does not preempt substantially every practical application for a system that payment transactions between users.” Specific order, sequence, and manner of implementation is not in consideration for Prong One analysis. Examiner has cited the limitations that recite the abstract idea and identified the grouping associated with the abstract idea which is all that is necessary for Prong One analysis (see MPEP 2106.04(a) and 2019 PEG p. 54 (A)(1)). 
If the Applicant is arguing that the specific attributes associated with the limitations regarding Prong 2 of Step 2A then the Examiner counters that the additional elements cited by the Applicant generally link the use of the judicial exception to a particular technological environment or field of use and as such fail to integrate the judicial exception into a practical application (see MPEP 2106.05(h)).
The Applicant provides additional arguments regarding Prong Two analysis between pages 15-18 regarding (i) simple implementation, (ii) IVR system, (iii) less complex authorization, (iv) simple to implement, and (v) cost effective. The Applicant also argues that the invention improves payment processing system by “allowing users 
The Examiner disagrees, the improvements cited in items i, iii, iv, and v are improvements to a business process, not technology (see MPEP 2106(f)(i)). As for the IVR system, its use merely amounts to generally linking the use of the judicial exception to a particular technological environment or field of use and as such fail to integrate the judicial exception into a practical application (see MPEP 2106.05(h)).
Furthermore, assigning a unique number to an electronic card, facilitating user to select a card, and sending an approval request through an IVR system merely furthers the abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception, or are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2016.05(h)).
Similar analysis of claims 10 and 15 under prongs 1 and 2 of Step 2A were provided in the previous office action and in the updated rejection below.
Applicant then argues (pp. 18-19) that the Examiner’s analysis of the claims under Step 2B was faulty because did not provide an example of well-known routine and conventional per the Berkheimer Memo. 
‐understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2016.05(d).
Instead, the Examiner did conclude the additional elements do not result in the claim amounting to significantly more than the judicial exception because the additional elements are mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Berkheimer evidence of a computer is provided by the Applicant’s own disclosure as cited in the updated 101 rejection below.
As such, the 101 rejection is maintained. An updated 101 rejection is provided below.

103: Applicant’s amendments and arguments have been fully considered but are not persuasive.
The Applicant’s arguments are moot in light of substantive amendments that necessitate an updated search and consideration (see MPEP 706.07(a)). Applicant essentially argues that the amended claims overcome the cited references in the previous office action.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Claim 1: “a login module configured to facilitate …”,
Generic place holder: “a login module”,
Functional language: “facilitate”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “a login module” is.
Therefore, this limitation invokes 35U.S.C. 112(f).
Claim 1: “an updater module configured to facilitate …”,
Generic place holder: “an updater module”,
Functional language: “facilitate”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “an updater module” is.
Therefore, this limitation invokes 35U.S.C. 112(f).
Claim 1: “a linking module configured to receive …”,
Generic place holder: “a linking module”,
Functional language: “receive”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “a linking module” is.
Therefore, this limitation invokes 35U.S.C. 112(f).
Claim 1: “an assigning module configured to facilitate …”,
Generic place holder: “an assigning module”,
Functional language: “facilitate”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “an assigning module” is.
Therefore, this limitation invokes 35U.S.C. 112(f).
Claim 1: “a call handling unit configured to receive …”,
Generic place holder: "a call handling unit",
Functional language: "receive",
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the "a call handling unit" is.
Therefore, this limitation invokes 35U.S.C. 112(f).
Claim 1: “a payment request generating module configured to cooperate …”,
Generic place holder: "a payment request generating module",
Functional language: "cooperate",
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the "a payment request generating module" is.
Therefore, this limitation invokes 35U.S.C. 112(f).
Claim 1: “a selection module configured to facilitate …”,
Generic place holder: "a selection module",
Functional language: "facilitate",
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the "a selection module" is.
Therefore, this limitation invokes 35U.S.C. 112(f).
Claim 1: “a mapping module configured to cooperate …”,
Generic place holder: "a mapping module",
Functional language: "cooperate",
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the "a mapping module" is.
Therefore, this limitation invokes 35U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5, 7-10, 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-2, 5, 7-9 are directed to a machine and claims 10, 12-14 are directed to a process, and claims 15-17 are directed to a machine.

Claims 1, 10, and 15 are directed to the abstract idea of disposable card based payment processing which is grouped under “commercial or legal interactions” subgrouping of “organizing human activity”. See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receive the user's personal data, dummy card number, and electronic card information …”, “facilitated registration of the user by storing …”, “create a user profile …”, “receive information associated with at least one 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as a plurality of user devices, a dummy card server, a database, a registration module, an input module, a profile creating module, a memory, a login module, an updater, a linking module, an assigning module, one or more processors, a first communication module, a call handling unit, a crawler and extractor unit, an authentication module, a payment request generating module, a selection module, a mapping unit, a second communication module, a physical card body, POS system, and IVR system represent the use of a 

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of processing a disposable card based payment using computer technology (e.g.: one or more processors, see specification as filed page 5, lines 24-26). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea and merely add insignificant extra-solution activity, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).

Hence claims 1, 10, and 15 are not patent eligible.

As per dependent claims 2, 5, 7, 8, 9, 12, 13, and 14, these claims further define the abstract idea noted in claims 1 and 10. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 2, 5, 7, 8, 9, 12, 13, 14, 16, and 17 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 5, and 7-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Means Plus Function
Claim 1 recites: “a login module configured to facilitate …”, “an updater module configured to facilitate …”, “a linking module configured to receive …”, “an assigning module configured to facilitate …”, “a call handling unit configured to receive …”, “a payment request generating module configured to cooperate …”, “a selection module configured to facilitate …”, “a mapping module configured to cooperate …”.

The noted above claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 2, 5, 7-9 are also rejected due to their dependency on rejected parent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9, 10, and 14 are rejected under 35 U.S.C. 103 over US 9836739 B1 (Borovsky) in view of US 9129199 B2 (Spodak) in further view of US 20020035539 A1 (O’Connell).

As per claim 1, Borovsky teaches, 
a dummy card based transaction processing system for facilitating payment transactions between a plurality of users, wherein each user is associated with a 
a. a plurality of user devices, each user device associated with a user having a financial account in a financial institution, the financial account being linked to a registered mobile number of the user (FIG. 8A, item 800, col. 19, lines 31-44, col. 3, lines 31-49), 
b. a dummy card server comprising one or more processors (col. 27, lines 49-67), wherein the dummy card server is configured to facilitate registration of the users by storing their personal data, dummy card number, and electronic card information into a database, and further configured to facilitate [[the]] a plurality of registered users to make payment to or receive payment from other registered users by using their unique dummy card number (col. 6, lines 11-24, col. 10, lines 41-50),
said database comprising (col. 17, lines 12-22),
a first lookup table having a list of registered users, dummy card number corresponding to each of said registered users, and registered mobile number associated with each of the registered users (col. 17, lines 12-22, col. 3, lines 29-48),
a second lookup table having a list of registered users, information relating to electronic cards of each of said registered users, and dummy card number associated with each of said registered users (col. 17, lines 12-22, col. 3, lines 29-48),
c. said dummy card server comprising (FIG. 5A, item 160),
A. an input module configured to receive the user's personal data, dummy card number, and electronic card information, and further configured to facilitate registration of the user by storing said personal data, dummy card number, and electronic card 
B. a profile creating module configured to create a user profile based on the received personal data (col. 7, lines 5-9), 
ii. a memory configured to store a pre-determined set of processing rules (FIG. 9, col. 27, lines 56-67, col. 28, lines 1-17),
v. a linking module configured to receive information associated with at least one electronic card issued by the financial institution of the registered user from said registration module, and further configured to facilitate the registered user to link the electronic card with said unique dummy card number (col. 16, lines 49-67, col. 17, lines 1-2), 
vi. an assigning module configured to facilitate the registered user to assign a unique number to each of said linked electronic cards (col. 10, lines 11-27), 
wherein said registration module, said login module, said updater, said linking module, and said assigning module comprise instructions executed by the one or more processors (FIG. 9, col. 27, lines 56-67, col. 28, lines 1-17).
said dummy card server further including (FIG. 5A, item 160),
i. a first communication module configured to receive a dummy card number when the dummy card associated with said dummy card number is swiped by a registered user at a merchant's POS terminal to initiate a payment transaction (col. 10, lines 11-27),
iv. a selection module configured to facilitate the registered user to enter said assigned unique number to select a card from the plurality of cards linked with the dummy card number for carrying out the payment transaction (col. 17, lines 45-57),
v. a mapping unit configured to cooperate with the payment request generating module to receive said payment request, and further configured to map said payment request with the dummy card number, said mapping unit configured to cooperate with said selection module to replace the dummy card number with the selected electronic card of the registered user (col. 17, lines 58-67),
vi. a second communication module configured to receive the selected electronic card, and further configured to send details of the selected electronic card to the registered user's financial institution for carrying out the payment transaction (col. 18, lines 10-26),

Borovsky does not explicitly teach, however, Spodak teaches, 
i. a registration module comprising (FIG. 6, col. 11, lines 11-22), 
said input module further configured to generate login credentials for said user and store the login credentials corresponding to each of the registered users in the form of a third lookup table in said database (col. 6, lines 33-44, col. 11, lines 11-22),
iii. a login module configured to facilitate a registered user to login to the dummy card server by receiving and verifying the user's login credentials with the help of said third lookup table (col. 11, lines 12-62),
iv. an updater configured to facilitate the user to update said stored information after logging into said dummy card server using said login module (col. 10, lines 56-62).


Borovsky does not explicitly teach, however, O’Connell teaches,
iii. a call handling unit configured to receive an authentication call from the financial entity to authenticate the registered user who swiped said dummy card based on said pre-determined set of processing rules, said call handling unit comprising (FIG. 5, ¶ [0071]),
a. a crawler and extractor unit, configured to crawl through said first lookup table to extract the registered mobile number of the registered user based on the received dummy card number (¶ [0076]),
b. an authentication module configured to receive said authentication call and further configured to send a payment approval request on the extracted registered mobile number of the registered user via an Interactive Voice Response (IVR) system, said authentication module configured to facilitate the registered user to enter 0 or 1 to approve or reject the payment transaction respectively (¶ [0098]),
iii. a payment request generating module configured to cooperate with said authentication module to generate a payment request after the registered user approves the payment transaction (¶ [0098] “transaction is returned indicating acceptance”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to validate payment transaction with a mobile device based system of O’Connell in the proxy card based payment system of Borovsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of card based payment processing and because customer device based validation of a payment transaction improves payment security by confirming the payment transaction with the customer and preventing fraudulent use of the customer’s payment card.


As per claim 2, combination of Borovsky, Spodak, and O’Connell teach all the limitations of claim 1. Borovsky also teaches, 
wherein said personal data includes user's name, biometric data, device identification indicia, and identification details (col. 17, lines 3-11, col. 7, lines 40-53, col. 3, lines 31-49).  

As per claim 5, combination of Borovsky, Spodak, and O’Connell teach all the limitations of claim 1. Spodak also teaches, 
wherein said dummy card is a plastic card having the dummy card number in an encoded form (FIG. 22A, item 2201, col. 32, lines 36-67, col. 33, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process payments using a universal payment card system of Spodak in the proxy card based payment system of Borovsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of disposable payment card management/processing and because universal payment card improves disposable payment cards by providing payment options that includes multiple payment accounts using the disposable payment card.

As per claim 9, combination of Borovsky, Spodak, and O’Connell teach all the limitations of claim 1. Borovsky also teaches, 
wherein said authentication module is configured to authenticate a user by facilitating the user to input his/her biometrics and comparing the inputted biometrics with the user's biometrics stored in the database (col. 11, lines 21-49).

As per claim 10, Borovsky teaches, 

a. providing, a dummy card server, having a database and processing capability (col. 6, lines 11-24),
b. configuring, said dummy card server, to communicate with a plurality of user devices via a communication network, wherein each user device is associated with a user having a financial account in a financial institution, the financial account being linked to a registered mobile number of the user (col. 6, lines 11-24, FIG. 8A, item 800, col. 19, lines 31-44, col. 3, lines 31-49),
c. configuring, said dummy card server, to register a plurality of users by receiving their personal data, dummy card number, and electronic card information and facilitate the registered users to make payment to or receive payment from other registered users by using their unique dummy card number (col. 6, lines 11-24, col. 10, lines 41-50), 
said step of registering further comprising the sub-steps of (col. 17, lines 12-22),
i. storing a first lookup table having a list of registered users, dummy card number corresponding to each of said registered users, and registered mobile number associated with each of the registered users (col. 17, lines 12-22, col. 3, lines 29-48), 
ii. storing a second lookup table having a list of registered users, information relating to the electronic cards of each of said registered users, and dummy card  (col. 17, lines 12-22, col. 3, lines 29-48),
e. facilitating, by a linking module executed by the one or more processors, the registered user to link information of at least one card associated with the user with said unique dummy card number (col. 16, lines 49-67, col. 17, lines 1-2),
f. facilitating, by an assigning module executed by the one or more processors, the registered user, to assign a unique number to each of said linked electronic cards (col. 10, lines 11-27),
g. receiving, by a first communication module executed by the one or more processors, a dummy card number when the dummy card associated with said dummy card number is swiped by the registered user at a merchant's POS terminal to initiate a payment transaction (col. 10, lines 11-27),
j. facilitating, by a selection module executed by the one or more processors, the registered user to enter said assigned unique number to select a card from the plurality of cards linked with said dummy card number for carrying out the payment transaction (col. 17, lines 45-57),
k. mapping, by a mapping unit executed by the one or more processors, said payment request with the dummy card number, and replacing, the dummy card number with the selected electronic card of the registered user (col. 17, lines 58-67),
l. sending, by a second communication module executed by the one or more processors, details of the selected electronic card to the registered user's financial institution for carrying out the payment transaction (col. 18, lines 10-26),


wherein said step of facilitating the registered users to make or receive payments comprises the following sub-steps (FIG. 6, col. 11, lines 11-22),
a. generating, by an input module executed by the one or more processors, login credentials i.e. user ID and password, for said user and storing the login credentials corresponding to each of said registered users in the form of a third lookup table in said database (col. 3, lines 15-36, col. 32, lines 49-67),
b. creating, by a profile creating module executed by the one or more processors, a user profile based on the received personal data (col. 6, lines 33-44 “data about the user”, col. 7, lines 22-38 “information about the user”),
c. facilitating, by a login module executed by the one or more processors, a registered user to login to said dummy card server by receiving and verifying the user's login credentials with the help of the third lookup table (col. 11, lines 12-62),
d. facilitating, by an updater executed by the one or more processors, the registered user, to update said stored information after logging into said server using said login module (col. 10, lines 56-62),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process payments using a universal payment card system of Spodak in the proxy card based payment system of Borovsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of 

Borovsky does not explicitly teach, however, O’Connell teaches,
h. receiving, into a call handling unit executed by the one or more processors, a call from the financial entity i.e. the dummy card issuer to authenticate the registered user who swiped said dummy card, said step of authenticating comprising the following sub-steps (FIG. 5, ¶ [0071]),
i. extracting, by a crawler and extractor unit executed by the one or more processors, the registered mobile number of the registered user from the second lookup table based on the registered user's received dummy card number (¶ [0076]),
ii. sending, by an authentication module executed by the one or more processors, a payment approval request on the extracted registered mobile number of the registered user via an Interactive Voice Response (IVR) system upon receiving said call, and facilitating the registered user to enter 0 or 1 to approve or reject the payment transaction respectively (¶ [0098]),
i. generating a payment request, by a payment request generating module executed by the one or more processors, after the registered user approves the payment transaction (¶ [0098]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to validate payment transaction with a mobile device based system of O’Connell in the proxy card based payment system of Borovsky since 

As per claim 14, combination of Borovsky, Spodak, and O’Connell teach all the limitations of claim 10. Borovsky also teaches, 
wherein said step of authenticating includes the facilitating the user to input his/her biometrics and comparing the inputted biometrics with the user's biometrics stored in the database (col. 11, lines 21-49).


Claim 7 is rejected under 35 U.S.C. 103 over Borovsky in view of Spodak in view of O’Connell in further view of US 10937025 B1 (Sahni).

As per claim 7, combination of Borovsky, Spodak, and O’Connell teach all the limitations of claim 1. 
Combination of Borovsky, Spodak, and O’Connell do not explicitly teach, however, Sahni teaches, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to validate login credentials of Sahni in the proxy card based payment system of Borovsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment processing and because login verification improves payment security by confirming the login credentials of the payment party against secure information resource.

Claim 8 is rejected under 35 U.S.C. 103 over Borovsky in view of Spodak in view of O’Connell in view of Sahni in further view of US 20180114221 A1 (Karantzis).

As per claim 8, combination of Borovsky, Spodak, O’Connell, and Sahni teach all the limitations of claims 1 and 7. 
Combination of Borovsky, Spodak, O’Connell, and Sahni do not explicitly teach, however, Sahni teaches, 
wherein said authentication module is configured to generate and send a One Time Password (OTP) on the registered mobile number of the user, and is further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure payment transaction with an OTP of Karantzis in the proxy card based payment system of Borovsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment processing and because OTP based payment processing improves payment security by utilizing disposable security credentials unique to the transaction that prevents fraud in subsequent transactions by a malevolent party.

Claim 12 is rejected under 35 U.S.C. 103 over Borovsky in view of Spodak in view of O’Connell in further view of Sahni.

As per claim 12, combination of Borovsky, Spodak, and O’Connell teach all the limitations of claim 10. Combination of Borovsky, Spodak, and O’Connell do not explicitly teach, however, Sahni teaches, 
wherein said step of authenticating includes receiving a login credential inputted by the user, and authenticating the user by comparing the inputted login credential with the login credential stored in the third lookup table of said database (col. 6, lines 18-28),


Claim 13 is rejected under 35 U.S.C. 103 over Borovsky in view of Spodak in view of O’Connell in further view of Karantzis.

As per claim 13, combination of Borovsky, Spodak, and O’Connell teach all the limitations of claim 10. 
Combination of Borovsky, Spodak, and O’Connell do not explicitly teach, however, Karantzis teaches, 
wherein said step of authenticating includes generating and sending a One Time Password (OTP) on the registered mobile number of the user, and facilitating the user to enter the OTP to perform authentication by comparing the inputted OTP of the user with the OTP generated and sent by the authentication module (¶ [0126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure payment transaction with an OTP of 

Claims 15-17 are rejected under 35 U.S.C. 103 over Borovsky in view of O'Connell.

As per claim 15, Borovsky teaches,
(a) a user device (FIG. 1, item 165),
(b) a dummy card comprising a physical card body, wherein the dummy card is configured to store a dummy card number (FIG. 3A, items 158, 150, col. 12, lines 64-67, col. 13, lines 1-7),
(c) a server comprising a processor, wherein the server is communicatively coupled to the user device and a plurality of point of sale ("POS") systems over a communication network, and wherein the server is configured to store a set of account details that are associated with a user, the set of account details comprising (col. 6, lines 11-24, col. 10, lines 41-50),

(ii) a set of contact information usable to communicate with the user device (col. 3, lines 50-57),
(iii) a set of electronic card information that comprises electronic payment details for one or more electronic cards issued to the user (col. 3, lines 50-57),
(iv) a set of electronic card identifiers uniquely associated with each of the one or more electronic cards (col. 10, lines 11-27),
wherein the processor is configured to (col. 27, lines 49-67),
(i) receive a set of transaction data from a POS system of the plurality of POS systems based on the POS system receiving the dummy card number during an electronic payment, wherein the set of transaction data comprises the dummy card number, a payment amount, and a payment recipient identifier (col. 3, lines 29-48, 59-67, col. 17, lines 12-22),
(ii) identify the set of contact information based on the set of account details and the dummy card number (col. 3, lines 31-49),
(vi) receive a selection response to the selection message from the user device, wherein the selection response comprises one of the set of electronic card identifiers (col. 17, lines 45-57),
(vii) identify a selected electronic card of the one or more electronic cards based on the selection response (col. 17, lines 58-67),
(viii) complete the electronic payment with a third party payment system based upon the selected electronic card (col. 18, lines 10-26),

Borovsky does not explicitly teach, however, O’Connell teaches,
(iii) provide an authentication message to the user device based on the set of contact information (¶ [0098]),
(iv) receive an authentication response to the authentication message from the user device (¶ [0098]),
(v) where the response authenticates the electronic payment, provide a selection message to the user device based on the set of contact information and the set of electronic card identifiers (¶ [0098]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to validate payment transaction with a mobile device based system of O’Connell in the proxy card based payment system of Borovsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of card based payment processing and because customer device based validation of a payment transaction improves payment security by confirming the payment transaction with the customer and preventing fraudulent use of the customer’s payment card.

As per claim 16, combination of Borovsky and O’Connell teach all the limitations of claim 15. Borovsky also teaches,

(i) identify the third party payment system based upon a set of electronic payment details of the selected electronic card (col. 18, lines 10-26),
(ii) provide a payment completion request to the third party payment system, wherein the payment completion request includes the payment amount, the payment recipient identifier, and the set of electronic payment details of the selected electronic card (col. 18, lines 10-26, col. 18, lines 63-67),
wherein the payment completion request is configured to cause the third party payment system to complete the electronic payment to a recipient associated with the recipient identifier (col. 18, lines 63-67, col. 19, lines 1-15),

As per claim 17, combination of Borovsky and O’Connell teach all the limitations of claim 15 and 16. Borovsky also teaches,
wherein the set of electronic payment details comprises a set of card details usable to complete electronic payments (col. 18, lines 63-67), and wherein the electronic payment to the recipient is completed without providing the set of card details to the recipient or the POS system (col. 2, lines 53-56),

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692